Citation Nr: 0927001	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-38 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral varicose 
veins of the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied the Veteran's claim for service 
connection for bilateral varicose veins of the legs.  The 
Veteran perfected an appeal of this claim.

The Veteran testified before a Decision Review Officer (DRO) 
regarding the issue on appeal in August 2005 and February 
2006.  Copies of the transcripts of these hearings are 
associated with the claims file.

The appeal was before the Board in September 2008.  At that 
time, the Board only took jurisdiction of the claim for 
service connection for bilateral varicose veins.  Review of 
the record reveals that the other claims that had been in 
appellate status had been withdrawn by the Veteran.  See 
38 C.F.R. § 20.204.  The Board remanded the appeal to obtain 
a VA examination in which the examiner provided an opinion 
regarding whether the bilateral varicose veins were 
attributable to service.  This development was completed and 
the claim is ripe for adjudication upon the merits.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was issued a May 2009 supplemental statement of 
the case.  The Veteran responded by stating that he had more 
information and evidence.  VA has waited the full 30-day 
period without submission of additional information or 
evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  There is no medical evidence of varicose veins of either 
leg until approximately 46 years post-service; the 
preponderance of the evidence is against a finding that the 
Veteran has varicose veins of either leg that began during 
service or that is causally linked to any incident of 
service.


CONCLUSION OF LAW

Bilateral varicose veins were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
January 2005 VCAA notification letter.  The Veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  

With respect to the Dingess requirements, while the January 
2005 letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim adjudicated on the merits, such failure is 
harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
Veteran's claim adjudicated in this decision.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board is 
cognizant that Dingess notice was issued as part of the 
January 2006 supplemental statement of the case, but this 
does not represent sufficient notice under the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2005 letter was issued prior to the May 2005 rating 
decision on appeal, and therefore, was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, private medical records, and the 
report from the December 2008 VA examination obtained 
pursuant to the Board's remand, which includes a competent 
opinion addressing the nexus question at hand.  Such opinion 
is supported by a rationale with citation to the clinical 
record.  The Board finds that the evidence is sufficient to 
resolve this appeal; there is no duty to provide another VA 
examination or obtain another medical opinion.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in regard 
to this claim.  Adjudication of this claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).




Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that he has bilateral varicose veins 
attributable to service.  Specifically, he has asserted that 
his periods of walking and standing for long periods as a 
cook during service caused or aggravated his current varicose 
veins.  

The Veteran's service treatment records do not document any 
findings of varicose veins.  That is, no mention is made 
throughout the record of varicose veins of either leg.  The 
Veteran's April 1946 service discharge medical examination 
listed his defects as third degree pes planus, defective 
vision, and a moderate left varicocele.  The examination was 
negative for any findings relating to varicose veins of 
either leg.

The claims file contains multiple letters from the Veteran 
and the transcripts from two hearing in which the Veteran 
details the basis for his contention that his varicose vein 
disability is attributable to service and has had varicose 
veins for many years.  In this regard, during the August 2005 
hearing, the Veteran was asked whether he saw the varicose 
veins during service.  The Veteran responded:  "I'm not 
going to swear to it, but I think yes.  Here is what I'm 
saying.  I think I did know about it in the service and I had 
some trouble with my feet when I served but you just didn't 
run to the sick bay every time something happened."  In a 
June 2009 letter, the Veteran wrote that his wife saw the 
condition of the varicose veins [while the Veteran was in 
service] and wanted the Veteran to see a doctor, but the 
Veteran did not want to delay his discharge from service.  
Further, the Veteran wrote that no varicose veins were found 
during service as the examiner did not did not look or ask if 
the Veteran had varicose veins.  

Further, during the August 2005 hearing, the Veteran 
testified that the varicose veins were "[p]robably" first 
diagnosed in 2001, but later indicated that he saw physicians 
in the 1980s for the varicose veins.  In a February 2006 
letter, however, a private clinician wrote that the Veteran 
was seen in May 1993, and was diagnosed as having "enlarged, 
ropey varicose veins of the legs."  

Although the Veteran has indicated these later dates of 
diagnosis, he has also asserted that he first sought 
assistance for the varicose veins in January 1947, less then 
a year after separation from service.  The Veteran has 
contended, in essence, that the private clinician did not 
diagnose or treat a disability, but rather referred the 
Veteran to the VA, as the Veteran has recently been 
discharged.  

The record shows that the Veteran filed a claim for VA 
compensation benefits in January 1947.  There is no 
indication that he filed a claim for service connection for 
varicose veins of either leg at that time.  The Veteran has 
written and testified that he did not fill out the paperwork, 
but that a VA employee filled out the paper work for him.  He 
has testified that VA made an error regarding the address, 
leading to the paperwork being sent to the wrong address.  
There is evidence of record of this January 1947 claim, and 
that mail was returned.  The Veteran had indicated that VA's 
mailing error led to him failing to report for the scheduled 
examination.  An interoffice VA request for examination, 
dated June 1947, asks that the Veteran be examined for 
compensation with special attention to defective vision, flat 
feet, and a left varicocele.  Review of this claim does not 
indicate that varicose veins were claimed as a service-
connected disability.  The Veteran has indicated that this 
failure to list varicose veins as a disability is one of the 
errors made by the VA personnel who filled out the paper 
work.  

Prior to the Board remand, the claims file also contained the 
records form a private podiatrist's office.  In a July 2005 
record, the clinician documented that the Veteran complained 
of varicose veins being present since he was in the military.  
The clinician wrote:  "He noticed them in his late teens and 
early 20's and feels that most of his activity with prolonged 
walking and standing with no rest while in the service may 
have caused this condition or may have aggravated it."  
Another July 2005 treatment record from this clinician 
records under history that the Veteran has had varicose veins 
for "many years," beginning in the 1940s while in military 
service.

In an August 2005 letter [as noted in the prior Board remand, 
this letter was mistakenly dated August 2004], the same 
podiatrist wrote again that the Veteran reported that the 
varicose veins had been present for many years.  She opined 
that it was likely that the varicose veins had been present 
for several years and that they were at least likely as not 
the result of injuries sustained or activities performed 
while in service.  She provided no other rationale for her 
opinion.  In a November 2005 clarification letter, the 
podiatrist indicated that it was likely that the Veteran's 
varicose veins had been present for "many years."

Pursuant to the September 2008 Board remand, the Veteran 
underwent a December 2008 VA examination.  The examiner 
documented that he reviewed the claims file in detail.  The 
examiner wrote that the claims file documentation did not 
provide objective data sufficient to ascertain the 
approximate date of onset of varicose veins, noting that the 
service treatment records did not contain any documentation 
of the presence of varicose veins or complaints of such.  The 
examiner wrote that medical documentation of the varicose 
veins did not appear until many years after discharge from 
service.  The examiner found that there was "no more than 
historical testimony as to the onset of the varicose veins" 
and thus, he was "able to do no more than speculate as to 
when the varicose veins appeared."  However, as indicated 
below, the clinician continued by providing a nexus opinion 
as requested.

The examiner cited treatise material in support of his 
opinion that the development of varicose veins in the Veteran 
were likely due to a constitutional anatomical derangement of 
the vessel walls and valves, and not due to his tour of 
service or his activities of service.  The examiner then 
detailed the types of activities the Veteran would have been 
doing as a cook in service, including moving about the 
kitchen.  The examiner wrote that, thus, the muscles in the 
legs were contracting and relaxing.  The examiner wrote that 
this was the major mechanism of moving blood upwards out of 
the veins of the legs.  The examiner opined, therefore, that 
this was not likely to have an adversely contributory factor 
toward varicosities.  In summary, the examiner wrote that it 
was less likely than not the Veteran's varicose veins was 
etiologically related to service or the Veteran's activities 
as a ships' cook during service.

Analysis

The Board finds that service connection for varicose veins is 
not warranted.  The service treatment records do no show any 
findings relating to varicose veins of either lower 
extremity.  While the Veteran has contended that varicose 
veins were not found during service because the examiner did 
not did not look or ask if the Veteran had varicose veins, it 
was specifically reported upon a separation physical 
examination of the Veteran in April 1946 that an examination 
of his veins was normal.  Such evidence weighs against the 
claim.  .  

There is no post-service medical evidence of the disability 
at issue until approximately 46 years after the Veteran's 
separation from service.  Such an absence of 
contemporaneously recorded medical or lay findings also 
weighs against the claim.  See 38 C.F.R. § 3.303(b); see also 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).

The Board further notes that the Veteran filed an application 
for VA compensation benefits in January 1947.  A review of 
that application shows that he only claimed entitlement to 
service connection for loss of vision in the left eye; he did 
not refer to varicose veins.  Such evidence also weighs 
against the claim.  The Veteran has contended that he meant 
to file for the disability in January 1947, but VA erred in 
not listing the disability.  There is no evidence to 
corroborate that the Veteran filed a claim for service 
connection for varicose veins in 1947 or at any other time 
prior to his current claim.

The only evidence in support of the Veteran's claim that he 
his varicose veins began during service are his own 
statements, along with his wife's lay statements.  
Regarding the evaluation of the Veteran's own statements, the 
Board is aware of the Court decision in Barr v. Nicholson, 21 
Vet. App. 303 (2007) and cited the case in the Board remand.  
The Court found in this case the varicose veins were capable 
of lay observation, and thus the Veteran is competent to 
observe varicose veins.  The Board has detailed pertinent 
statements and testimony from the Veteran above regarding the 
onset and first diagnosis of varicose veins.  Review of these 
statements shows that they are somewhat inconsistent.  In the 
August 2005 hearing the Veteran indicated that he was "not 
going to swear to it" that his varicose veins began in 
service.  In later dated statements, the Veteran has written 
that his wife found that he had varicose veins and that he 
did not report them since he did not want to delay discharge.  
In this same statement, he also indicated that the separation 
examination did not find varicose veins as the examiner did 
not look for them or ask if he had varicose veins but, as 
noted above, it was specifically recorded in the examination 
report that an examination of the Veteran's veins at that 
time was normal.  The Veteran has indicated treatment in the 
1980s but then stated the initial diagnosis was in 2001.  The 
medical evidence of file indicates a history of a diagnosis 
of varicose veins in 1993.  Notwithstanding the foregoing, 
the lay evidence that has been presented is competent but it 
is significantly weakened by the fact that it has been 
presented almost 60 years after service.  There is also 
medical evidence that addresses the contended causal 
relationship; such evidence is more probative than the lay 
opinions of record as they are from physicians who obviously 
have much more expertise in diagnosing varicose veins and 
determining the etiology of this disease.

Regarding the medical opinion evidence of record, in the 
September 2008 remand, the Board noted that the opinion of a 
private podiatrist was competent, although the probative 
value was weakened by the apparent absence of a review of all 
of the relevant evidence in the claims file, to include the 
normal separation examination.  See Prejean v. West,  13 Vet. 
App. 444, 448 (2000).  The Board also highlights that the 
private clinician noted the Veteran's contention regarding 
the effects of standing as a cook, but did not incorporate or 
explain agreement or disagreement with this theory of 
causation.  Thus, the Board finds that the opinion is not 
supported by a rationale, which further reduces its probative 
value.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008). 

Regarding the December 2008 VA opinion, the Board is 
cognizant that the physician observed at the outset that he 
was only able to speculate as to the date the varicose veins 
first appeared, noting that the record only contained 
"historical testimony."  However, the opinion in its 
entirety clearly weighs against the claim that varicose veins 
began during or as the result of service.  Specifically, the 
rest of the examiner's opinion detailed how the Veteran's 
contention regarding the cause of the varicose veins in 
service, in essence, was incorrect.  The examiner found that 
the duties of a cook would not be an adversely contributory 
factor and supported this finding by citation to treatise and 
thorough rationale.  Read as a whole, therefore, the Board 
finds that the VA opinion to be of substantial probative 
value and this opinion weighs against the instant claim.  See 
Nieves-Rodriquez, supra.

In view of the foregoing, the Board finds that the VA medical 
opinion outweighs the private medical statement and lay 
evidence regarding the contended onset date or causal 
relationship, particularly when considered with the other 
factors that weigh against the claim: the negative service 
treatment record, to include a normal separation examination 
of the veins; the absence of any notation of varicose veins 
in the Veteran's original claim for service connection filed 
in January 1947; and the absence of any medical evidence or 
contemporaneously recorded lay evidence of varicose veins 
until decades post-service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  Therefore, the benefit of the 
doubt doctrine is not applicable and the claim for service 
connection for bilateral varicose veins must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).





ORDER

Service connection for varicose veins is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


